Citation Nr: 1041015	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  05-27 335	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
now service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, including 
as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Michael W. Zimecki, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1968, including a tour in Vietnam from August 1966 to 
July 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, 
which denied the Veteran's claims for service connection for PTSD 
and hypertension.

In July 2007, in support of these claims, the Veteran testified 
at a videoconference hearing before the undersigned Veterans Law 
Judge of the Board.

In an October 2007 decision the Board also denied these claims, 
and the Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court/CAVC).

In a March 2009 order, granting a joint motion, the Court vacated 
the Board's decision and remanded these claims to the Board for 
further development and readjudication in compliance with 
directives specified.

The Board subsequently, in June 2009, issued another decision - 
this time granting service connection for PTSD by resolving all 
reasonable doubt concerning this claim in the Veteran's favor - 
both in terms of whether he had engaged in combat against enemy 
forces in Vietnam and whether he had developed PTSD as a 
consequence of those experiences ("stressors").  However, the 
Board remanded his claim for service connection for hypertension 
to schedule him for another VA compensation examination for 
additional medical comment on the likelihood his hypertension was 
caused or aggravated by a service-connected disability, namely, 
his type II diabetes mellitus.



Upon receiving the file back from the Board, the RO issued a 
decision in November 2009 assigning an initial 10 percent rating 
for the now service-connected PTSD.  And in response to that 
decision, the Veteran since has initiated and perfected an appeal 
for a higher initial rating for his PTSD.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (indicating he had to separately 
appeal this "downstream" issue).  He submitted a timely notice 
of disagreement (NOD) regarding this initial rating in February 
2010 and, after receiving a statement of the case (SOC) in May 
2010, also submitted a timely substantive appeal (VA Form 9) in 
June 2010.  38 C.F.R. § 20.200 (2010).

In that substantive appeal, however, the Veteran indicated he 
wants a hearing at the RO concerning this downstream claim before 
a Veterans Law Judge of the Board, so a Travel Board hearing 
(since he declined a live videoconference).  This hearing 
therefore has to be scheduled before deciding this downstream 
claim for an initial rating higher than 10 percent for his PTSD.  
38 C.F.R. §§ 20.700, 20.703, 20.704.  Consequently, the Board is 
remanding this claim rather than immediately deciding it.

But concerning his remaining claim for service connection for 
hypertension, the Veteran already has had a hearing before the 
Board concerning this other claim (in July 2007).  And unlike his 
claim for a higher initial rating for his PTSD, which as 
mentioned is a downstream issue, he is still trying to establish 
his entitlement to service connection for hypertension, so he is 
not entitled to an additional hearing before the Board concerning 
this claim because his July 2007 hearing involved this very same 
issue (as opposed to a downstream issue).  The transcript of that 
prior hearing is in the file for consideration in deciding 
this claim; it has not been damaged or lost, nor is the taped 
recording inaudible, such as is required to support granting a 
motion for another hearing on this very same issue.  See 
38 C.F.R. § 20.717.  Thus, the Board is going ahead and deciding 
this claim for hypertension since the RO had the Veteran examined 
in January 2010 and obtained the medical opinion requested in the 
Board's June 2009 remand of this claim, and since the RO 
continued to deny this claim in the supplemental SOC (SSOC) since 
issued in March 2010.


FINDING OF FACT

The most probative (meaning competent and credible) medical and 
other evidence of record indicates the Veteran's hypertension is 
unrelated to his military service, including indirectly (i.e., 
secondarily) as a complication of his service-connected type II 
diabetes mellitus.


CONCLUSION OF LAW

The Veteran's hypertension is not due to disease or injury 
incurred in or aggravated by his military service, or that may be 
presumed to have been incurred in service, or that is proximately 
due, the result of, or chronically aggravated by a 
service-connected disability, in particular his type II diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
review.  The Board will then address this claim on its underlying 
merits, providing relevant statutes, VA regulations, precedent 
cases, the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).



Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate this claim; (2) that VA will obtain and assist 
him in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  For a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA also request that he submit any evidence 
in his possession that might substantiate this claim.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of the 
claim:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Further, this notice must include information that a 
downstream disability rating and an effective date for the award 
of benefits will be assigned if service connection is granted.  
Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SOC or SSOC, such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, a letter satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) was not sent to the Veteran until May 
2005, so after initially adjudicating his claim in the February 
2005 decision at issue in this appeal, which as mentioned is not 
the preferred sequence.  Further, that May 2005 letter did not 
comply with all dictates of Dingess (because Dingess had not yet 
been issued).  But the Court clarified in Pelegrini that, in this 
circumstance, VA need not vitiate that decision and start the 
whole adjudicatory process anew, as if that decision was never 
issued.  Rather, VA need only provide any necessary VCAA notice, 
give the Veteran time to submit additional evidence and/or 
argument in response, and then readjudicate the claim such that 
the intended purpose of the notice is served and he is given 
ample opportunity to participate effectively in the adjudication 
of his claim.

And, here, since providing that May 2005 letter the Veteran has 
received additional letters in March 2006 and July 2007 that do 
comply with Dingess, including especially insofar as apprising 
him of the downstream disability rating and effective date 
elements of his claim.  Moreover, since providing these 
additional notices, the RO has readjudicated his claim in the 
March 2010 SSOC, including considering any additional evidence 
received in response to those additional notices.  So the timing 
defect in the provision of this necessary VCAA notice has been 
rectified ("cured") since his claim has been reconsidered since 
providing these additional notices.  See again Mayfield IV and 
Prickett, supra.

It further deserves mentioning that the Veteran has not alleged 
any prejudicial error in the content or timing of the VCAA 
notices he received.  As explained in Sanders, as the pleading 
party, he, not VA, has this burden of showing why a VCAA notice 
error in timing or content is unduly prejudicial, meaning outcome 
determinative.  Thus, absent this pleading or showing, either by 
him or his attorney, the duty to notify has been satisfied in 
this case.



And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), private medical records, and VA 
treatment records.  He also had VA compensation examinations, 
including for opinions concerning whether his hypertension is 
related to military service - such as by way of his service-
connected diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4).  The reports of these examinations, and the other 
evidence of record, contain the findings needed to make this 
critical determination.  So another examination is not needed.  
38 C.F.R. §§ 3.327, 4.2.  This is especially true since, as 
mentioned, the Board remanded this claim in June 2009 (following 
and as a result of the Court vacating the Board's prior October 
2007 decision) to have the Veteran reexamined for further medical 
comment concerning this dispositive issue of whether his diabetes 
caused or aggravated his hypertension, so as to in turn warrant 
granting service connection on this secondary basis.  The Veteran 
had this additional VA compensation examination in January 2010, 
and the designated examiner provided his medical opinion in 
response to this question, including especially in terms of 
whether the Veteran has diabetic nephropathy (kidney dysfunction) 
to validate this alleged correlation between his hypertension and 
type II diabetes mellitus.

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met - at least concerning this particular claim.  
38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.



II.  General Statutes, Regulations and Cases Pertaining to 
Service Connection

In general, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

To establish entitlement to direct service connection for a 
claimed disability, there must be:  (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus or link between the 
claimed in-service disease or injury and the current disability.  
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
Hansen v. Principi, 16 Vet. App. 110 (2002).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 
(1999).

Hypertension also may be presumed to have been incurred in 
service if manifested to a compensable degree (i.e., of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).

According to VA regulation, hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term hypertension 
means the diastolic blood pressure (i.e., bottom number) 
is predominantly 90 mm. or greater, and isolated systolic 
hypertension means the systolic blood pressure (top number) is 
predominantly 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 
7101, Note (1).

Also according to DC 7101, the minimum compensable rating of 10 
percent for hypertension requires a diastolic pressure 
predominantly 100 or more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more 
who requires continuous medication for control.

Service connection additionally may be granted on a secondary 
basis for disability that is proximately due to or the result of 
a service- connected disease or injury.  38 C.F.R. § 3.310(a).  
This includes situations where a service-connected disability has 
aggravated (meaning chronically worsened) a non-service-connected 
condition; when aggravation of a non-service-connected condition 
is proximately due to or the result of a service-connected 
disability, the Veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection is permissible, as well, for any disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows the disability was incurred in 
service.  38 C.F.R. 3.303(d).

III.  Whether the Veteran is Entitled to Service Connection for 
Hypertension

The Veteran served on active duty in the military from January 
1966 to January 1968.  His STRs are unremarkable for any 
subjective complaints or objective clinical findings or treatment 
for high blood pressure, in particular persistently elevated 
blood pressure suggestive of hypertension.  In fact, none of the 
entries concerning his visits to sick call even note a blood 
pressure reading.  However, during his physical examination for 
separation from service, his blood pressure was 134/78, so within 
normal limits, and his heart and vascular systems were also 
assessed as within normal limits.

The Veteran does not claim to have received treatment for 
hypertension within one year of his discharge from service, 
meaning by January 1969, and this is not otherwise indicated by 
the record.  He says he became aware of it in the early 1970s 
during a physical examination for civilian employment.  See the 
transcript of his July 2007 videoconference hearing at p. 11.  
But irrespective of that, he and his former representative at the 
time (West Virginia Division of Veterans Affairs) asserted that 
he probably had hypertension all along and just did not know it.  
Id.

During his January 2005 VA examination, the Veteran told the 
examiner that his family doctor had diagnosed hypertension in 
1972 or 1973.  VA treatment records note his medication as Tizac.  
His blood pressure readings during that examination were 150/80, 
150/80, and 150/86 sitting, and 140/70 standing.  Physical 
examination revealed his heart was normal, with no murmur or 
abnormal sounds.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. 
S. Court of Appeals for the Federal Circuit (Federal Circuit 
Court) recognized lay evidence as potentially competent to 
support the presence of disability, including during service and 
since, even where not corroborated by contemporaneous medical 
evidence such as STRs and post-service treatment records.  But 
the Federal Circuit Court went on to note in Buchanan that the 
Board retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence.  Indeed, the Federal Circuit Court has recognized the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  Moreover, the Veteran's lay testimony 
regarding having had hypertension since the early 1970s 
(1972/73), even if competent, also has to be credible to 
ultimately have probative value.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

And, here, there simply is no denying the fact that there was no 
subjective or objective indication of hypertension at any time 
during his military service from January 1966 to January 1968.  
Indeed, to the contrary, he as mentioned had blood pressure 
within normal limits when it was measured during his 
military separation examination.  Whether a person has elevated 
blood pressure is only determined via such objective means, 
namely, by measuring it with a cuff and monitor.


So unlike, for example, varicose veins, a broken arm or 
dislocated shoulder, tinnitus (ringing in the ears), or pes 
planus (flat feet), hypertension is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (reiterating this axiom in a claim for rheumatic heart 
disease).  Lay evidence may be competent and sufficient to 
establish a diagnosis of a condition when:  (1) a layperson is 
competent to identify the medical condition (e.g., a broken leg), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  This clearly is 
not the situation here, however.

But aside from this, even assuming for the sake of argument that 
the Veteran initially learned that he had hypertension or first 
received a diagnosis of this condition during the early 1970s 
(1972/73), that still was more than one year after his discharge 
from service in January 1968, so beyond the presumptive period 
for the initial manifestation of this condition to a compensable 
degree of at least 
10-percent disabling that had expired in January 1969.  
Consequently, the most probative (meaning competent and credible) 
evidence goes against the notion that he had hypertension either 
while in service or within one year after so as to, in turn, 
warrant either direct or presumptive service connection.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309(a).

That notwithstanding, the primary basis of the Veteran's claim, 
instead, is that his hypertension was either caused or made 
chronically worse (i.e., aggravated) by his service-connected 
type II diabetes mellitus.  See again C.F.R. § 3.310(a) and (b) 
and Allen, supra.

A July 2001 RO decision granted service connection for type II 
diabetes mellitus.  Service connection also since has been 
established for an associated complication, retinopathy.



When asked to comment on any possible similar correlation between 
the hypertension and the type II diabetes mellitus, the January 
2005 VA compensation examiner noted these conditions were 
diagnosed simultaneously, and that the medication prescribed for 
the Veteran's prostate gland, Terazosin, would also affect his 
blood pressure.  But in light of the fact there supposedly was no 
evidence of diabetic nephropathy (kidney dysfunction), this 
examiner concluded the Veteran's hypertension was not secondary 
to his service-connected type II diabetes mellitus.  This 
examiner also concluded the same after VA examination in July 
2007.

This VA examiner's unfavorable medical opinion was the main 
reason the Board subsequently denied the claim for hypertension 
on this alleged secondary basis in its October 2007 decision.

But in vacating that prior decision, the Court-granted joint 
motion made particular note of the fact that VA recognizes 
diabetic nephropathy as a condition indicating a link between 
hypertension and diabetes mellitus.  See M21-1MR, Part III, 
subpart 4, F 22e.  This is because diabetic nephropathy is the 
most common cause of renovascular hypertension, whereas most 
hypertension that develops in diabetics is primary hypertension 
and not secondary to diabetes or its complications.  Thus, M21-
1MR provides that one may infer that hypertension is secondary to 
diabetes only when the Veteran has both diabetic nephropathy and 
hypertension.  See M21-1MR, subpart 4, F 22e.

With this in mind, the joint motion explained that the January 
2005 VA examiner's reasoning therefore was flawed since there is 
conflicting medical evidence in the file as to whether the 
Veteran has diabetic nephropathy.  Specifically, although this 
examiner did not observe any evidence of this in the file, a 
September 2001 report from the Ohio State University Medical 
Center included a medical opinion that the Veteran had high blood 
pressure (160/100) with "early diabetic nephropathy."  Therefore, 
as the Court-granted joint motion pointed out, the January 2005 
VA compensation examiner (and the Board in relying on that VA 
examiner's review of the file) overlooked this supporting 
evidence that had the potential of substantiating the claimed 
link between the Veteran's hypertension and his 
service-connected type II diabetes mellitus.

Another VA compensation examination and opinion therefore were 
needed to resolve this critical issue of whether the Veteran has 
diabetic nephropathy suggestive of a link between his 
hypertension and type II diabetes mellitus.  See Jones v. Brown, 
7 Vet. App. 134 (1994) (In cases involving claims for secondary 
service connection, medical evidence is required to establish the 
link between the claimed disability and the service-connected 
disability).  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) 
(indicating VA must request an examination and opinion when 
necessary to fairly decide a claim).

Accordingly, the Board remanded this claim for hypertension in 
June 2009 for this additional VA examination and opinion on this 
determinative issue.

The Veteran had this requested additional VA examination in 
January 2010, and by the same physician that had performed the 
earlier VA examinations in January 2005 and July 2007.  In the 
concluding portion of the report of this most recent evaluation, 
this VA examiner indicated after his further review of the 
claims file (c-file) that records showed diagnoses of diabetes 
type 2 in 1993, hypertension (HTN) in 1996, and diabetic 
nephropathy in 2001 with an elevated 24 urine for protein.  He 
also noted the Veteran had a normal blood urea nitrogen (BUN), 
Creatinines and urine for microalbumins since 2001.  So the type 
II diabetes was diagnosed before the hypertension and the 
hypertension before the diabetic nephropathy.  And although this 
examiner conceded that the protein in the Veteran's urine and 
nephropathy are at least as likely as not secondary to his 
diabetes type 2, he has been on one or two blood pressure 
medications off and on with his blood pressure fluctuating the 
same before and after his diagnosis of nephropathy.  Thus, 
concluded this VA examiner, the Veteran's hypertension has not 
been aggravated by his [service-connected] diabetes type 2.  
Also, his BUN, Creatinine and urine for microalbumin have 
remained essentially normal.  Therefore, his hypertension would 
not be secondary to his diabetes type 2.



In Wray v. Brown, 7 Vet. App. 488, 493 (1995), the Court held 
that the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of reasons 
and bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position.

The VA examiner's most recent January 2010 medical opinion is 
entitled to a lot of probative weight because it addresses the 
noted flaws in his prior opinions and since he comprehensively 
reviewed the claims file for the Veteran's pertinent 
medical history - indeed, citing several relevant objective 
clinical findings (BUN, Creatinine and urine for microalbumins) 
and actual blood pressure readings during the last several years.  
And while this review of the claims file, alone, is not 
determinative of the opinion's probative value (see Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008)), such comprehensive 
consideration does in this particular instance enhance or add to 
the probative value of the opinion since the alleged correlation 
between the hypertension and diabetes is largely determined by 
these type findings insofar as whether they were indicative of 
diabetic nephropathy.  So this examiner's opinion now has the 
proper factual foundation and predicate.  See, e.g., Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 
429 (1995); and Swann v. Brown, 5 Vet. App. 229, 233 (1993).  He 
considered the possibility of the hypertension being related to 
(caused or aggravated by) the diabetes mellitus, yet, he 
ultimately rejected this notion based upon reasonable medical 
principles and analysis supported by examination findings.  See 
Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 
5 Vet. App. 140, 146 (1993).

There is no equally probative medical opinion in the file to 
place the evidence in relative equipoise, i.e., make the evidence 
on the whole about evenly balanced for and against the claim to 
warrant application of the benefit-of-the-doubt doctrine.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102


The mere indication in 2001 that the Veteran had "early diabetic 
nephropathy", which the January 2010 VA compensation examiner 
now concedes, while suggestive of the required correlation 
between the hypertension and diabetes, is not necessarily 
tantamount to establishing this connection when, as here, 
the VA examiner has offered more in-depth discussion of why there 
is no such correlation in this specific instance.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 
148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (all 
indicating that competent medical nexus evidence is required to 
associate a secondary condition with a service-connected 
disability).

Hence, the preponderance of the evidence is unfavorable, so the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for hypertension, including 
secondary to 
service-connected type II diabetes mellitus, is denied.


REMAND

The Veteran claims that an initial rating higher than 10 percent 
is warranted for his PTSD given the extent and severity of his 
associated symptoms and their adverse effect on him both socially 
and occupationally.  When perfecting his appeal of this 
downstream claim by filing a timely substantive appeal (VA Form 
9) in May 2010, he requested a hearing at the RO before a 
Veterans Law Judge of the Board, also commonly referred to as a 
Travel Board hearing.  This hearing therefore has to be scheduled 
before deciding this claim.  38 C.F.R. §§ 20.700, 20.703, 20.704.



Accordingly, this remaining claim is REMANDED for the following 
action:

Schedule the Veteran for a Travel Board 
hearing at the earliest opportunity 
concerning his claim for an initial rating 
higher than 10 percent for his PTSD.  Notify 
him and his attorney of the date, time and 
location of this hearing.  Put a copy of this 
letter in the claims file.  If the Veteran 
determines that he no longer wants this 
hearing, or fails to report for it on the 
date scheduled, also document this in the 
claims file.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


